Citation Nr: 1813744	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stroke, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a stroke, to include as secondary to service-connected disabilities. 

4.  Entitlement to service connection for osteoarthritis of the first carpometacarpal (CMC) joint and second and fifth interphalangeal (IP) joints of the right hand (hereinafter referred to as right hand osteoarthritis).  

5.  Entitlement to a compensable rating for a fifth digit metacarpal fracture of the right hand.
	 
6.  Entitlement to a rating in excess of 10 percent prior to January 10, 2017 and 20 percent thereafter for right lower extremity radiculopathy.

7.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain with degenerative changes (hereinafter referred to as a lumbar spine disability).
	
8.  Entitlement to a rating in excess of 70 percent for a depressive disorder.

9.  Entitlement to an effective date earlier than January 10, 2017 for the assignment of a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to service connection for right wrist carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1949 to January 1953 and from April 1953 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013, August 2013, September 2014, August 2016, and September 2016 rating decisions of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issues on appeal as above to better reflect the allegations made by the Veteran. 

In October 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to service connection for right wrist carpal tunnel syndrome has been raised by the record in an August 2014 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for right hand osteoarthritis and entitlement to an effective date earlier than January 10, 2017 for the assignment of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the October 2017 hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claim for left lower extremity radiculopathy.

2.  A September 2014 rating decision denied service connection for a stroke, to include as secondary to service-connected disabilities; the Veteran was notified of the rating action and of his appellate rights.  The Veteran did not perfect an appeal on this issue, and new and material evidence was not submitted within one year of the decision.
       
3.  The evidence received since the September 2014 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a stroke, to include as secondary to service-connected disabilities, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's stroke is not etiologically related to his active service or service-connected disabilities.

5.  The noncompensable evaluation assigned for fracture of the fifth metacarpal of the Veteran's right hand is the maximum evaluation available under the VA rating schedule, being that the Veteran's finger is not ankylosed and there is no indication of total loss of use of the finger such that the Veteran would be equally served by amputation. 

6.  Prior to May 3, 2016, the Veteran's right lower extremity radiculopathy has been characterized by mild incomplete paralysis of the sciatic nerve; moderate, moderately severe, or worse, incomplete paralysis has not been shown.

7.  From May 3, 2016, the Veteran's right lower extremity radiculopathy has been characterized by moderate incomplete paralysis of the sciatic nerve; moderately severe, or worse, incomplete paralysis has not been shown.

8.  The Veteran's lumbar spine disability is shown to have been functionally limited to 30 degrees or less throughout the course of his appeal, but spinal ankylosis has not been shown at any time.

9.  The Veteran's depressive disorder has not resulted in total occupational and social impairment.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for left lower extremity radiculopathy have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The September 2014 rating decision that denied service connection for a stroke is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   

3. New and material evidence has been received to reopen the previously denied claim for service connection for a stroke, to include as secondary to service-connected disabilities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for service connection for a stroke, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for an initial compensable rating for a fifth digit metacarpal fracture of the right hand have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Codes 5214 to 5230 (2017).

6.  The criteria for a 20 percent rating for the Veteran's right lower extremity radiculopathy, but no higher, were met May 3, 2016.  38 U.S.C. §§  1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

7.  The criteria for a 40 percent for a lumbar spine disability have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5237 (2017).
	
8.  The criteria for a rating in excess of 70 percent for a depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  Id.  In the present case, at the October 2017 Board hearing, the Veteran expressly withdrew his appeal with regard to the issue of entitlement to service connection for left lower extremity radiculopathy prior to promulgation of an appellate decision; hence, there remains no allegation of error of fact or law for appellate consideration with respect to this specific matter. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is, therefore, dismissed.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with numerous VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the relevant examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

III.  New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105 (c), (d)(3).  However, if evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a stroke, to include as secondary to service-connected disabilities, is based on the same factual basis as the previously denied claim for service connection for a stroke, to include as secondary to service-connected disabilities.  That claim was denied in a September 2014 rating decision on the basis that the evidence did not show that this disability was related to the Veteran's active service or service-connected disabilities.  The Veteran did not perfect an appeal on this issue, nor did he submit new and material evidence within one year following the decision.  Thus, the decision became final.  Accordingly, new and material evidence must be received to reopen the claim of entitlement to service connection for a stroke.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence received since the September 2014 denial includes an October 2017 letter from a private treatment provider opining that the Veteran's stroke was likely as not related to one or more service-connected disabilities.  This record indicates that the Veteran's stroke was possibly related to the Veteran's service-connected disabilities, and therefore raises a reasonable possibility of substantiating the claim based on a secondary service connection.  Thus, as new and material evidence has been received, the claim for service connection for a stroke, to include as secondary to service-connected disabilities, is reopened.   

IV.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Stroke

The Board notes that the Veteran submitted evidence to the Board pertaining to this claim after filing his substantive appeal with the AOJ in December 2016.  For substantive appeals filed after February 2013, the Board may perform initial review of new evidence unless the Veteran submitted a written request that the RO undertake the initial review.  See 38 U.S.C. 7105(e)(1) (2012).  As such, being that no written request for RO review was submitted for this evidence, the Board finds that it may properly perform the initial review without prejudice to the Veteran.  

The Board also notes that although the RO did not reopen the claim and consider it on a direct basis during the appeal period, the Board may consider the claim on the merits as the Veteran would not be prejudiced by such consideration since all proper development has been completed, as noted above.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where a claimant submits a waiver or would not be prejudiced by such adjudication).  Because the Veteran and his representative have had the opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran contends that he suffered a stroke in 2013 as a result of his back pain, which also caused his blood pressure to spike, thereby further contributing to the stroke.  He has also asserted that medications he was taking for his back condition or stress from his service-connected depressive disorder contributed to the stroke, as well.  It is undisputed both that the Veteran suffered a stroke in July 2013 and that he is currently service-connected for a lumbar spine disability and depressive disorder.  

The Veteran currently experiences residuals of the stroke, including weakness, left side pain, and poor gait that would interfere with his ability to work.  As such, the critical question is whether there is a medical nexus establishing a connection between the Veteran's lumbar spine disability or depressive disorder and his stroke in order for his secondary service connection claim for a stroke to be granted.

The Veteran was afforded a VA examination in August 2014 by a neurologist.  The VA examiner examined the Veteran and reviewed his medical history and brain MRI taken when the Veteran was admitted to the hospital for his stroke.  The examiner stated that the Veteran had a cerebrovascular accident (stroke) of the right thalamus in July 2013.  However, the examiner concluded that it was less likely than not that the stroke was caused by pain-associated high blood pressure, as the Veteran asserted.  The examiner explained his opinion, noting that the Veteran had a history of high blood pressure preceding his stoke and chronic pain from his low back condition.  The examiner reasoned that chronic high blood pressure can increase the risk of stroke, but sudden increases in blood pressure are not causes of strokes, but can cause hypertensive hemorrhages in the brain, which the Veteran did not have at the time of his stroke.  Further, the Veteran's chronic pain did not cause his chronic high blood pressure.

The VA examiner also reviewed all the medications the Veteran had been taking at the time of his stroke, but  found that none of those medications, for symptomatic treatment of low back pain or any other conditions, are known precipitants of stroke.  Further, the kind of stroke the Veteran had, as determined by reviewing the MRI and records, was likely a small vessel ischemic stroke.  The cause of such a stroke is most likely to be chronic high blood pressure, not increased coagulability, which is often theoretically caused by some medications.

In March 2014, the Veteran has submitted statements written by himself and his grandson, who had been with him shortly before he had his stroke.  The Veteran's grandson reported that the night the Veteran had his stroke, his back pain had gotten increasingly worse in the previous three months and was much worse that night.  The Veteran stated that his episodes of back pain led to high blood pressure, which caused him to have a stroke while he was suffering a back spasm.  

The Veteran also submitted a written statement in August 2013 wherein he described the events leading up to his stroke.  He related that treatment for his back disability was causing him stress and he had been prescribed new medicine for back pain right before the stroke occurred.  He was very stressed the evening before the stroke and had a painful back spasm that night.

The Veteran testified before the Board in October 2017 that his constant depression and suicidal thoughts had him under such stress at the time of his stroke, that he believes they contributed to it.

The Veteran submitted a letter from private treatment provider A.S., PA-C, which stated that the Veteran was under her care and that, "It is likely as not that [the Veteran] suffered a stroke July 19, 2013, due to stress caused by severe depression, severe back pain, disorientation, and a spike in blood pressure." 

In assessing the evidence of nexus, the Board notes that when it is evaluating the evidence of record, it must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

In this case, the Board has received nexus opinions from two medical professionals, one private clinician and one VA examiner.  Because these medical professional are both presumed to have appropriate medical training and experience, the Board accepts both of the opinions as competent and credible.  Nevertheless, the Board must determine what evidence is the most probative.  Upon review of the medical evidence of record, the Board places more probative weight on the August 2014 opinion of the VA examiner, a neurologist, than on the October 2017 opinion of the private certified physician assistant, A.S.  

The opinion of the August 2014 VA examiner is supported by a rationale that thoroughly considers the medical evidence of record, including the Veteran's treatment records and MRI taken after the stroke.  The examiner specifically explained why the objective evidence at the time of the stroke argued against the Veteran's theory of entitlement.  The Board finds this opinion credible and affords it great weight, because the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly affords great probative weight to this opinion.
 
Conversely, with respect to the October 2017 opinion of A.S., PA-C., the provider simply stated that, "It is likely as not that [the Veteran] suffered a stroke July 19, 2013, due to stress caused by severe depression, severe back pain, disorientation, and a spike in blood pressure."  She did not support her opinion with any rationale and it is not apparent that she reviewed any medical records, to include the MRI of the Veteran's brain that was taken after his stroke.  The Board, therefore, places relatively little probative weight on the October 2017 opinion of A.S., PA-C, as a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998). 

Furthermore, even assuming the adequacy of the October 2017 private nexus opinion, the Board finds that its probative value is far outweighed by the opinion of the neurologist VA examiner, whose medical opinions represent the informed conclusion of a specialist in the field of neurology, and are supported by a thorough explanation and based on a review of the Veteran's medical history, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  By contrast, the October 2017 private nexus opinion was put forth by a physician's assistant who does not appear to have any specialized training in neurology.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (proper for Board to assign more weight to a physician's opinion when the opinion was in an area of that physician's medical expertise).

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a stroke, the issue of causation of such medical conditions is medical determinations outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's stroke was caused by his back pain, which caused blood pressure spikes, or his back medication, or stress, the Board finds that the weight of the credible medical evidence does not support such a connection and the Veteran lacks the medical expertise to competently determine the etiology of his stroke.

As such, the Board finds the weight of the evidence supports a finding that the Veteran's history of chronic high blood pressure, rather than his back pain, blood pressure spikes, depression, or stress, caused his stroke.  Therefore, it is less likely than not that the stroke was caused by any service-connected disability, and service connection for a stroke is not warranted.

V.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Furthermore, the general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125  (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Fifth Digit Metacarpal Fracture of the Right Hand

In an August 2016 rating decision, the RO granted service connection for the Veteran's right hand fifth digit metacarpal fracture.  It was assigned a noncompensable rating under Diagnostic Code 5230, with an effective date of May 3, 2016, the date the RO received the Veteran's intent to file the claim.  The Veteran asserts he is entitled to a compensable rating for his right hand fifth digit metacarpal fracture.

The Board finds that Diagnostic Code 5230, governing limitation of motion of the ring or little finger, most accurately reflects the Veteran's right little finger disability.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Service connection and a noncompensable rating have been granted for only the right hand 5th metacarpal joint; thus, the rating criteria for multiple digits are not applicable.  As the Veteran is already in receipt of the maximum schedular rating under Diagnostic Code 5230, an increased rating in excess of the current noncompensable rating is not warranted under this Diagnostic Code.

The Board has considered whether an initial compensable rating is available under any other Diagnostic Code for the Veteran's right hand fifth digit metacarpal fracture.  

The Veteran submitted a private right hand x-ray record dated November 1999 which showed widening at the base of the fifth metacarpal partially due to old trauma.  The Veteran was also afforded a VA examination in August 2016.  Radiographic images were taken of the Veteran's right hand, and showed osteoarthritis of other joints in the Veteran's right hand, but not the fifth metacarpal joint.  As such, there is no x-ray evidence substantiating an arthritis diagnosis in the service-connected right hand 5th metacarpal joint, so a discussion of Diagnostic Codes 5003 and 5010 for arthritis is not necessary.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Similarly, the Board has considered Diagnostic Code 5227, for ankylosis of individual digits.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  However, Diagnostic Code 5227 also does not provide for a compensable rating for the little finger, nor did the August 2016 VA examiner find the Veteran's right little finger was ankylosed.

The Board notes the August 2016 VA examiner found no deformity or limitation of motion in the right little finger.  Thus, under Diagnostic Code 5156 there was no indication of total loss of use of the finger such that the Veteran would be equally served by amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

Finally, the Board has considered a rating decision based on painful motion under 38 C.F.R. § 4.59. Generally, when painful motion is present, the minimum compensable rating for the joint should be assigned. However, in this case, there is no level of disability that warrants a compensable rating under Diagnostic Code 5230.  Sowers v. McDonald, 27 Vet. App. 472, 479-81 (2016).  Therefore, a compensable rating for painful motion cannot be assigned in this case.  See id.; 38 C.F.R. § 4.59.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

Being that DeLuca cannot provide an adequate basis for a disability rating in excess of 0 percent when, as in this case, the musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

In conclusion, the Board finds that a compensable rating is not warranted for the right hand fifth digit metacarpal fracture.  

Right Lower Extremity Radiculopathy

The Veteran was granted service connection for his right lower extremity radiculopathy pursuant to a February 2013 rating decision, which assigned a 10 percent rating with an effective date of May 18, 2012, the date his claim was received.  An April 2017 rating decision increased his rating to 20 percent, effective January 10, 2017, the date of the VA examination at which he exhibited a worsening of symptoms.  The Veteran asserts that he is entitled to higher ratings for his right lower extremity radiculopathy.

Diagnostic Code 8520 provides for a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis with the foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

At an October 2012 VA examination, the examiner found that the Veteran had lower right extremity radiculopathy, evidenced by symptoms including intermittent moderate pain and mild numbness.  The examiner indicated that the sciatic nerve was involved and that radiculopathy existed on the right side, which was best categorized as mild.

At a January 2017 VA examination, the Veteran reported that the right-sided lower back pain radiated into the right buttock and right foot frequently.  He described the pain as a metal spike being driven into his body.  He also reported intermittent numbness and tingling at the right lower leg and foot.  On examination, there was objective evidence of localized tenderness or pain on palpation at the right sciatic region, and it was moderate to severe.  The Veteran had symptoms of radiculopathy of the right lower extremity which included moderate constant pain, severe intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The examiner reported the sciatic nerve roots were involved in the radiculopathy and that the overall severity was moderate.  The examiner stated that the Veteran's radicular symptoms had become more frequent and persistent.

Private treatment records show that the Veteran sought chiropractic treatment in 2013.  The treatment provider stated in a July 2013 letter that the Veteran's sciatica pain had worsened and was severely limiting his ability to drive and exercise and was not decreasing with treatment.  The provider stated the Veteran had had sciatic pain on the right side for over 40 years.  The provider did not specify the Veteran's symptoms upon which he gave this opinion, but physical therapy notes from 2014 show the Veteran was able to walk 30 minutes on a treadmill.  The Board finds that the Veteran's private and VA treatment records during the appeal period did not show that the Veteran's radiculopathy symptomatology was more intense than that shown on VA examination.

The Veteran testified before the Board in October 2017 that he has shooting pain down his right leg, which has made walking more difficult since he was initially rated for his radiculopathy in 2012.  The pain is intermittent, but he cannot predict when it is going to happen, and it has caused him to fall over unexpectedly.  Using a walker allows him to have more support.  He no longer does household chores.  He testified that it has been pretty bad in the last five years and is worse with usage.  When sitting in a chair, he has to change positions after half an hour and he can only stand for a maximum 15 minutes.  The pain level is a nine out of ten at first, and then eases up to a five or a six for a couple hours after he sits and rests.

Also of record is a lay statement submitted by the Veteran with his appeal to the Board in May 2016.  He wrote that he should be rated 20 percent or higher for his sciatica, which he stated was more than a moderate condition.  He stated he cannot sit for prolonged periods of time or stand more than 15 minutes before it became too painful in his hip and foot.

Upon review, the Board finds that the Veteran's right lower extremity should be rated 10 percent prior to May 3, 2016, and 20 percent thereafter.  Here, the Veteran's neurologic impairments were noted to be no more than mild, and a 10 percent disability rating is the highest rating available under the Diagnostic Codes for mild impairment prior to May 3, 2016.   However, the Veteran stated in his appeal that his symptoms had become the same severity that the January 2017 VA examiner found to be moderate, including the intense pain limiting his ability to stand to 15 minutes.  As such, from that date, a 20 percent rating, but no higher is appropriate.   At no time were the Veteran's radiculopathy symptoms shown to be moderately severe or severe, nor did he have complete paralysis such that his foot dangled and dropped.

The Board has considered the Veteran's personal assertions in support of his claims.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the amount of time he can stand before his radiculopathy pain becomes too extreme to bear.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, the Board has used his statements to determine the earliest date that the increase in his symptoms was factually ascertainable. 

Nonetheless, as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his radiculopathy, which requires both specialized medical knowledge of neurology and clinical evaluation of neurological manifestations.  Indeed, the Board notes that the medical findings in this regard provide the most probative evidence, and weigh against the notion that the radiculopathy of the lower right extremity can be characterized as "moderately severe" incomplete paralysis, let alone "severe" incomplete paralysis or "complete" paralysis.  Essentially, the medical professionals were fully apprised of the Veteran's reported symptomatology, and of the severity which he believed it showed, but the examiners who are presumed to have medical knowledge in this area concluded that the neurologic symptomatology the Veteran was experiencing was most accurately classified as mild or moderate.

As such, for the period of the appeal, the evidence supports no higher than a 10 percent disability rating prior to May 3, 2016 and 20 percent from May 3, 2016 for right lower extremity radiculopathy.  


Lumbar Spine Disability

The Veteran was initially granted service connection for his lumbar spine disability pursuant to an April 1971 rating decision.  At that time, he was assigned a 10 percent disability rating.  On May 18, 2012, the Veteran filed a claim for an increased rating for his lumbar spine disability.  An August 2013 rating decision increased his rating from 10 percent to 20 percent under Diagnostic Codes 5237-5242, effective the date of his claim for an increased rating.  The Veteran asserts that he is entitled to a higher rating for his lumbar spine disability.

Diagnostic Code 5242 evaluates degenerative arthritis of the spine under Diagnostic Code 5003, which in turn evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Code, in this case Diagnostic Code 5237, which uses the General Rating Formula for Diseases and Injuries of the Spine.  If the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be applied for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id. 

Under the current criteria, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not show that the Veteran has been prescribed bed rest to treat incapacitating episodes of IVDS at any time during the appeal period for his lumbar spine disability.  

For example, at the Veteran's October 2012 VA examination, the examiner stated that the Veteran did not have IVDS, and did not state that bed rest had ever been prescribed for IVDS treatment.  The Veteran was also afforded a VA spine examination in January 2017.  The January 2017 examiner also stated that the Veteran did not have IVDS, and did not state that bed rest had ever been prescribed for IVDS treatment.  VA treatment records do not show the Veteran having been prescribed bed rest for IVDS during the appeal period.

Because the prescription of bed rest for incapacitating episodes of IVDS is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest or findings of IVDS preclude a rating from being assigned under it.  As such, here, a rating based on IVDS is not appropriate and the Veteran's lumbar spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V. 

Initially, the Board notes that the Veteran is not entitled to any increased rating prior to the date his claim for an increase was received in May 2012.  There was no evidence submitted showing that the increase in the severity of his lumbar spine symptomatology was factually ascertainable during the period from May 2011 to May 2012, the year prior to his claim for an increased rating.  Lacking evidence of an increase during that time, the Veteran cannot have a rating increase prior to May 2012.  The only issue to resolve regarding the Veteran's lumbar spine disability rating is whether the Veteran was entitled to a rating in excess of 20 percent from May 18, 2012, the date of his claim for an increased lumbar spine disability rating.  

38 C.F.R. § 4.71a clearly requires that a rating higher than 40 percent for a lumbar spine disability can only be assigned if there is ankylosis of the spine.  The Veteran's medical treatment records do not indicate that he has ever experienced spinal ankylosis.  As such, the highest rating left to consider for the Veteran's lumbar spine disability is 40 percent.  Furthermore, lacking ankylosis of the spine, the only schedular requirement available for the Veteran to meet for a 40 percent rating is lumbar spine flexion functionally limited to 30 degrees or less.  

The Veteran was afforded a VA examination for his lower back disability in October 2012.  The examiner noted that the Veteran had a diagnosis of lumbosacral chronic strain with degenerative changes as evidenced by radiographic images he reviewed.  The Veteran reported that in the prior two years, his back pain aggravations had been worse.  He was doing physical therapy, but not seeing any improvement.  The Veteran described the pain as constant, daily, aching, sharp, radiating into bilateral lower extremities, and impacting his sleep.  He experienced symptoms including spasms, stiffness, and morning tingling in his right foot.  His back issues were aggravated by repetitive bending, twisting, lifting, and prolonged sitting.  He reported having flare-ups which impacted the function of his lumbar spine and would make him immobile for a while. 

On examination, range of motion measurements showed flexion to 50 degrees, with painful motion beginning at 40 degrees; right lateral flexion to 10 degrees, where painful motion began; left lateral flexion to 15 degrees, where painful motion began; right lateral rotation to 15 degrees, where painful motion began; and left lateral rotation to 15 degrees, where painful motion began.   Extension measurements were not reported.  The examiner noted that the Veteran was unable to perform repetitive-use testing with three repetitions because he was only able to perform movements one time due to pain.  The examiner further described that the Veteran had a forward flexed posture at the hips and lower back and used a cane to support himself with forward flexion, rotation, and lateral flexion.  He was unable to straighten up to an erect position of zero degrees.  The examiner reported that the Veteran had functional loss or impairment after repetitive use, evidenced by less movement that normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was pain to palpation of the back and the Veteran had guarding or muscle spasms resulting in abnormal gait.  Muscle strength was four out of five bilaterally on all muscle strength tests and the examiner found no muscle atrophy.  Deep tendon reflexes were hypoactive bilaterally for the knees and ankles.  All lower extremity sensory tests were normal.  The Veteran was unable to perform straight leg tests.

The Veteran did use assistive devices, including a brace occasionally, a cane regularly, and a lumbar support pillow for driving regularly.  The examiner also noted that the Veteran had a stiff, splinting forward posture, mild scoliosis, and mild kyphosis, all related to age.  The examiner also noted bilateral positive pelvic rock.

In January 2017, the Veteran was afforded another VA examination for his lumbar spine disability.  The Veteran reported his back pain had been significantly worse since January 2013 and he had daily back pain ranging from five to ten out of ten on a scale of one to ten.   He described his lumbar pain as spasms.  He reported experiencing flare-ups lasting from one to five days several times a month, during which he would be unable to perform his activities of daily living without assistance.  Outside of flare-ups, he was able to dress himself with some difficulty, bathe himself, and ambulate with a wheeled walker.  He described his flare-up pain as being like a railroad spike being driven into his body to where he could hardly get out of bed, let alone walk.  The Veteran also reported his back disability resulted in functional loss such that he could not walk without a walker, could not bend over, and had to use a special electric bed. 

Range of motion testing was not done on examination.  The examiner explained that the Veteran's mobility was significantly limited because of his advanced age, chronic pain, and residual effects of a stroke on the left side of his body.  He had generalized weakness and required a walker to ambulate.  With stabilization provided by his walker, the examiner saw that the Veteran was able to forward flex approximately 45 degrees and extend to about 10 degrees.  The Veteran expressed pain moving beyond those positions.  The examiner was not able to test side bending and rotation adequately.  The examiner stated the Veteran's range of motion contributed to a functional loss in that his limited motion restricted his ability to forward flex and extend.  Pain was also noted on examination and caused functional loss, on both forward flexion and extension.  

Further examination showed that there was objective evidence of localized tenderness or pain on palpation at the bilateral lumbar paraspinal musculature and the right sciatic region, and it was moderate to severe.  There was pain with weight bearing, and the Veteran was unable to perform repetitive use testing because of pain, age, and limited mobility.  The Veteran had guarding or muscle spasm of the thoracolumbar spine, which resulted in abnormal gain or abnormal spine contour.  All muscle strength tests were normal on the right side, but were only a four out of five on the left side, indicating active movement against some resistance.  However, the examiner stated that the left side muscle strength abnormality was attributed to the Veteran's stroke, rather than his service-connected lumbar spine disability.  The Veteran did not have muscle atrophy.  Sensory tests were all normal for bilateral lower extremities.  The examiner noted that sensory examination appeared to be grossly normal, although they were not able to fully evaluate because they were not able to disrobe the Veteran due to his physical limitations.  Straight leg raising tests were not able to be performed.  The examiner stated there was no ankylosis of the spine or other neurologic abnormalities.

Veteran submitted private treatment records showing he underwent physical therapy in 2014.  He reported back pain and was able to walk 30 minutes on a treadmill, but was unable to reach overhead or make his bed without pain.  No range of motion measurements were given in the treatment records.  Physical therapy was not able to relieve his pain significantly.  Other treatment records throughout the appeal period show the Veteran treated for back pain, but no private or VA treatment records during the appeal period showed that the Veteran's lumbar spine symptomatology was more intense than that shown on VA examination.

Throughout the course of the appeal, the Veteran submitted lay statements regarding the severity of his lumbar spine disability.  In October 2012, the Veteran submitted a written statement from his daughter.  She wrote that the Veteran had trouble in all aspects of life because of his back disability.  He had a hard time with stairs and getting in and out of chairs.  She also stated he had to use a cane to walk and he avoided driving for fear that his back spasms would cause an accident.  In January 2013, the Veteran submitted a written statement wherein he stated he constantly suffered back pain and was sometimes completely laid up with his pain.  The Veteran submitted another written statement in March 2013, stating that his living situation was getting increasingly difficult due to his back, and he could not use stairs or take a bath easily.

The Veteran stated in his appeal to the Board, submitted in May 2016, that he should be rated at 40 percent or more for his back disability because his flexion is often less than 30 degrees.

The Veteran testified before the Board in October 2017 that his back is constantly painful, but he is able to manage the pain with Aspirin, Tylenol, and Ibuprofen.  He has limited movement and leans forward when he walks.  He also reported that the range of motion testing done at VA examinations caused him to lean forward much more than he is actually able to do.  

At no time during the appeal period did the Veteran demonstrate flexion of the thoracolumbar spine limited to 30 degrees or less on medical examination.  Although the Veteran submitted a statement with his Appeal stating that his flexion was so limited, the Board does not find that these range of motion "measurements" reported by the Veteran were taken using a goniometer for accuracy, as required per 38 C.F.R. § 4.46.
 
However, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

Here, the evidence of record suggests that while the Veteran was able to demonstrate forward flexion in excess of 30 degrees initially at his VA examinations, he was unable to perform repetitive motion testing and therefore, the Board does not find the actual range of motion measurements to be indicative of the level of severity of his back disability.
As such, the Board finds that the Veteran's lumbar spine disability has been so functionally limited as to warrant a 40 percent rating 

Here, as described, the weight of the evidence supports the assignment of a 40 percent rating, but not higher for a lumbar spine disability, and to that extent the Veteran's claim is granted.  

Depressive Disorder

The Veteran filed an increased rating claim for his service-connected depressive disorder on April 25, 2016.  A rating decision dated April 2017 granted an increased rating to 70 percent from April 25, 2016, the date the Veteran filed his claim.  The Veteran asserts that he is entitled to a higher rating for his depressive disorder.

The Veteran's depressive disorder is currently rated under DC 9434.  Psychiatric disorders, however diagnosed, are rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter which diagnostic code is assigned.  

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non-exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Regardless of the Vazquez-Claudio decision, § 4.130 is unambiguous that the symptomatology for a 100 percent depressive disorder rating must amount to total occupational and social impairment.  Inclusion of the word "total" distinguishes the 100 percent rating requirements from all of the lesser rating requirements under § 4.130 and requires such a significantly disabling condition that no social relationships could exist.  As such, absent a showing of a total, complete social impairment, a rating of 100 percent for a depressive disorder is not warranted; even a severe social impairment would not suffice.  Here, the record does not reflect that the Veteran has experienced total social impairment at any time during the appeal period.

The Veteran was afforded a mental disorder VA examination in December 2016.  The examiner noted the Veteran had a diagnosis of major depressive disorder, recurrent, moderate.  The Veteran reported having contact with his only surviving sibling, his sister.  He stated that he loved his daughters and grandchildren, and did not like being around anyone other than his family members.  He was unmarried.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. The examiner found the Veteran exhibited the following symptoms resulting from his depressive disorder: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; difficulty in establishing and maintaining effective relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner found no other symptoms attributable to the Veteran's mental disorder and found the Veteran capable of managing his financial affairs.   The examiner stated that there had been a progression in the Veteran's symptoms.

The Veteran submitted a private psychodiagnostic examination from B.S.C., Psy. D., dated January 12, 2017.  He had evaluated the Veteran on December 12, 2016.  The examiner found the Veteran performed well on a mental status examination, but displayed rapid decay in short-term memory, despite demonstrating an adequate working memory.  He found the Veteran to be oriented, alert, and motivated.  The Veteran reported that he had become more severely depressed over the prior year and that he even got rid of his handgun in July 2016 for safety reasons, as his mood had been hovering between significantly depressed and overtly suicidal for the past 11 months.  The Veteran had noticed a severe spike in anxiety and feelings of panic in the prior year, and had suffered panic attacks and generalized fears of medical problems and loss of functionality.  He reported that his anxiety occurred exclusively during the course of depressive episodes.  The Veteran described his days as staying home reading, watching television, doing crossword puzzles, and then showering before his daughter would come to check on him daily around 4:00 pm.  He said he had no social life and was the most depressed he has ever felt in his life.  Medication and psychiatric visits had not helped.  The examiner concluded that the Veteran was suffering a major depressive episode with severe anxiety and was severely disabled by depressive symptoms and suicidal thoughts.  He diagnosed the Veteran with major depressive disorder, recurrent, severe, without psychotic symptoms, with anxious distress.

Also of record are VA psychiatric treatment records from June 2015 through April 2017.  Throughout the course of his VA mental health treatment, The Veteran's moods would fluctuate and suicidal ideations would come and go.  The Veteran consistently reported having relationships with his daughter and grandson.  He was living and functioning independently, going grocery shopping, cooking his meals, doing light cleaning, and receiving help from his daughter in doing these activities.  The Veteran's depression was notably worse around April 2016, following vascular surgery.  The Veteran reported since that since January 2015, he had increased depression symptoms and increased instances of suicidal ideation, but denied making an actual suicide plan.  

The Veteran testified before the Board in October 2017 that his suicidal thoughts had decreased the past year, from when he always felt he was on the edge of suicide.  He reported having recently finished treatment with a psychiatrist at the VA as his symptoms had decreased.

The Veteran has clearly experienced psychiatric symptomatology as a result of his depressive disorder.  Of note, the Veteran was granted TDIU based on the fact that his depressive disorder, coupled with his lumbar spine disability and radiculopathy, rendered him unemployable as of January 2017.  However, a 100 percent rating requires, in addition to total occupational impairment, total social impairment.  Here, the Veteran has consistently displayed, albeit limited, social functioning as evidenced by his relationships with his family.  Having always displayed some evidence of social competence, the Veteran does not now, nor at any time during the appeal period, have total, meaning complete, social impairment.  Of note, the 70 percent rating that the Veteran is currently assigned contemplates an inability to establish and maintain effective relationships, which is a more appropriate description of the Veteran's social impairment than the term total social impairment.

Accordingly, a rating in excess of 70 percent for a depressive disorder is denied.


ORDER

The appeal of the claim for entitlement to service connection for left lower extremity radiculopathy is dismissed.

New and material evidence having been received, the claim for service connection for residuals of a stroke, to include as secondary to service-connected disabilities, is reopened. 

Service connection for a stroke, to include as secondary to service-connected disabilities, is denied.

A compensable rating for a fifth digit metacarpal fracture of the right hand is denied.

A 20 percent rating, but no higher, for right lower extremity radiculopathy as of May 3, 2016, but no earlier, is granted, subject to the laws and regulations governing the award of monetary benefits.

A 40 percent rating for a lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 70 percent for a depressive disorder is denied.


REMAND

The Veteran was afforded a VA examination in August 2016 for his right hand, but the examiner did not adequately address the service connection of the Veteran's right hand osteoarthritis, which has been diagnosed in his first CMC joint and second and fifth IP joints.  For example, the examiner stated that the first CMC joint osteoarthritis was less likely than not related to the Veteran's active service because it was not supported in the medical records.  The examiner failed to address the Veteran's lay statements that his thumb was injured in service when his service-connected pinky finger was fractured.  Further, the examiner stated that the osteoarthritic second and fifth IP joints are not related to service, and only explained his finding by stating that they are related to the "diagnosed conditions."  It is not clear what the examiner meant by that statement, or even to which conditions he was referring.  As such, the opinion was not adequate.  The Board finds that an addendum opinion is needed to determine if such disabilities are etiologically related to the Veteran's active service.  Furthermore, an opinion is needed to address whether the Veteran's right hand osteoarthritis is etiologically related to his service-connected fifth finger metacarpal fracture.

In addition, the Veteran has stated that his right hand osteoarthritis prevents him from holding objects with his thumb.  The Veteran was granted a TDIU effective January 2017, the date that the RO determined his depressive disorder, coupled with his lumbar spine disability and radiculopathy, rendered him unable to secure and follow a substantially gainful occupation.  The Veteran has appealed the effective date of his TDIU.  Because of the Veteran's outstanding right hand osteoarthritis claim, which he filed months prior to his current TDIU effective date, his claim for an earlier effective date for a TDIU is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating the TDIU claim until the remaining claim has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the VA examiner who conducted the August 2016 right hand examination, or if such examiner is not available, to another examiner. If an opinion cannot be provided without an examination, one should be provided. The reviewer should respond to the following:

i)  Is it as least as likely as not (50 percent probability or greater) that the Veteran's right hand osteoarthritis began in or was otherwise due to his active service?  Why or why not? 

The examiner should specifically consider the Veteran's lay statements in support of his claim, to include his October 2017 Board hearing testimony.

ii)  Is it at least as likely as not (50 percent or greater) that the Veteran's right hand osteoarthritis was caused by his service-connected right hand fifth metacarpal fracture?  Why or why not?  

iii)  Is it at least as likely as not (50 percent or greater) that the Veteran's right hand osteoarthritis was aggravated (made worse) by his service-connected right hand fifth metacarpal fracture?  Why or why not?  If aggravation is found, the examiner should identify a baseline level of severity of the right hand osteoarthritis by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the right hand osteoarthritis.  If such cannot be done, it should be explained why.

2. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


